Opinion issued August 12, 2021




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00719-CV
                            ———————————
                           ALI YAZDCHI, Appellant
                                         V.
         THE COHEN LAW FIRM, A/K/A GARY COHEN, Appellee


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-82012


                          MEMORANDUM OPINION

      Ali Yazdchi, proceeding pro se, attempts to appeal the trial court’s final

judgment signed on June 21, 2019 denying all claims and dismissing all causes-of-

action asserted by Yazdchi. We dismiss the appeal for lack of jurisdiction.
      The Office of Court Administration website lists all vexatious litigants subject

to prefiling orders. See Office of Court Administration, List of Vexatious Litigants

Subject to Prefiling Order, https://www.txcourts.gov/judicial-data/vexatious-

litigants/ (list last updated August 2, 2021); see also TEX. CIV. PRAC. & REM. CODE

§ 11.104(b) (requiring office of court administration to maintain list and post list of

vexatious litigants on agency’s website). Yazdchi is one such litigant. This list

contains three pre-filing orders concerning Yazdchi: (1) one signed on April 28,

2015 in Ali Yazdchi v. Mike Jones and Sam Adamo, Cause No. 2015-05013, in the

11th District Court of Harris County; (2) another signed on July 10, 2015, with an

amended order signed January 15, 2016, in Ali Yazdchi v. Wells Fargo Bank N.A.,

Cause No. 2015-11585 in the 215th District Court of Harris County; and (3) another

signed on July 15, 2015, in Ali Yazdchi v. BBVA Compass Bank, in Cause No. 2015-

05657, in the 151st District Court in Harris County.            See Office of Court

Administration, List of Vexatious Litigants Subject to Pre-Filing Orders under

Section 11.101, Texas Civil Practice and Remedies Code, available at:

      https://www.txcourts.gov/media/950960/Ali-Yazdchi-Case-No-2015-
      05013.pdf;

      https://www.txcourts.gov/media/1278447/Ali-Yazdchi-Case-No-2015-
      11585-01_15_2016.pdf;

      https://www.txcourts.gov/media/1029372/Ali-Yazdchi-Case-No-2015-
      05657.pdf



                                          2
See also Douglas v. Am. Title Co., 196 S.W.3d 876, 878 n.2 (Tex. App.—Houston

[1st Dist.] 2006, no pet.) (taking judicial notice of Harris County record of vexatious

litigants).

       The Clerk of this Court may not file an appeal presented by a vexatious litigant

subject to a prefiling order unless (1) the litigant first obtains an order from the local

administrative judge permitting the filing or (2) the appeal is from a prefiling order

designating the person a vexatious litigant. See TEX. CIV. PRAC. & REM. CODE

§ 11.103(a), (d). Yazdchi’s appeal is not an appeal from the prefiling order

designating him a vexatious litigant. Thus, Yazdchi may not proceed with his appeal

unless the local administrative judge permitted this filing.

       This Court issued a notice to Yazdchi’s advising him that we would dismiss

his appeal unless he responded within ten days with proof that, before filing the

appeal, he had obtained an order from the local administrative judge permitting the

appeal. Yazdchi did not adequately respond to the notice and the record is devoid of

any order permitting the filing of the appeal.1



1
       Yazdchi filed a response falsely claiming that he received authorization from
       the local administrative judge to file the appeal. Yazdchi attached a letter
       signed by the local administrative judge in 2017 regarding an unrelated case
       in which the administrative judge authorized an appeal because the underlying
       lawsuit had been filed before the vexatious litigant orders were issued against
       Yazdchi in 2015. Here, the lawsuit in the underlying case was filed in
       November 2016—after Yazdchi was declared a vexatious litigant—and
       Yazdchi has received no authorization to file this appeal.
                                            3
      Because Yazdchi has been declared a vexatious litigant and did not obtain an

order from the appropriate local administrative judge permitting the filing of his pro

se notice of appeal, we must dismiss the appeal. See TEX. CIV. PRAC. & REM. CODE

§ 11.103(a); Kastner v. Fulco, No. 01–13–00100–CV, 2013 WL 6157392, at *1–2

(Tex. App.—Houston [1st Dist.] Nov. 21, 2013, no pet.) (dismissing appeal after

providing notice of intent to dismiss because vexatious litigant appellant failed to

provide copy of order permitting filing of appeal); McCray v. Prudential Ins., No.

14–12–00860–CV, 2012 WL 5586804, at *1 (Tex. App.—Houston [14th Dist.] Nov.

15, 2012, no pet.) (same).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a); 43.2(f). We

dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Goodman, Landau, and Countiss.




                                          4